Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143779                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ROBERT L. McMURTRIE,                                                                                     Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143779
                                                                    COA: 301005
                                                                    WCAC: 09-000210
  EATON CORPORATION and OLD
  REPUBLIC INSURANCE COMPANY,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 15, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE in part the September 30, 2010 decision of the
  Workers’ Compensation Appellate Commission (WCAC) and we REMAND this case to
  the Michigan Compensation Appellate Commission (MCAC), as successor to the
  WCAC, for the MCAC to determine whether the plaintiff’s wage loss is due to his injury.
  The WCAC erred in holding that the worker’s disability compensation act does not
  require a determination that the plaintiff’s wage loss is due to his work-related disability.
  MCL 418.301(4); Sington v Chrysler Corp, 467 Mich 144 (2002); Kirby v General
  Motors Corp, ___ Mich ___ (Docket No. 143455, order entered November 23, 2011). If
  the MCAC determines that there is a causal connection between the plaintiff’s disability
  and his wage loss, then the MCAC shall determine the extent of the plaintiff’s partial
  disability and make the commensurate award of wage loss benefits. MCL 418.361(1);
  Lofton v Autozone, Inc, 482 Mich 1005 (2008); Umphrey v General Motors Corp, 489
  Mich 978 (2011).

         We do not retain jurisdiction.

         CAVANAGH, J., concurs in the result.

         MARILYN KELLY and HATHAWAY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 29, 2011                   _________________________________________
           t1220                                                               Clerk